     Case 1:18-cv-01324-NONE-BAM Document 68 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7       ANTOINE L. ARDDS,                                Case No. 1:18-cv-01324-NONE-BAM (PC)
 8                         Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                          REQUEST FOR EXTENSION OF TIME TO
 9              v.                                        FILE MOTION FOR SUMMARY
                                                          JUDGMENT
10       HICKS, et al.,
                                                          (ECF No. 67)
11                         Defendants.
                                                          Dispositive Motion Deadline (Exhaustion):
12                                                        June 25, 2021
13

14             Plaintiff Antoine L. Ardds (“Plaintiff”) is a state prisoner proceeding pro se and in forma

15   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

16   Plaintiff’s second amended complaint against: (1) Defendants Hicks, Alcantar, McIntyre, Baylon,

17   and Sanchez for retaliation in violation of the First Amendment arising out of the alleged

18   November 9, 2017 assault; (2) Defendants Hicks, Amaya, Alcantar, McIntyre, Baylon, Sanchez,

19   and Severns1 for retaliation in violation of the First Amendment arising out of their alleged

20   attempt to improperly assign Plaintiff outside of his designated EOP mental health level of care

21   unit and place him in an occupied cell after a direction that he receive a single cell placement; and

22   (3) Defendants Hicks, Amaya, Alcantar, McIntyre, Baylon, and Sanchez for failure to protect

23   Plaintiff from an alleged assault by Inmate Hall on November 9, 2017, in violation of the Eighth

24   Amendment.

25             The Court issued a discovery and scheduling order on February 11, 2021. (ECF No. 65.)

26   That order set the deadline for filing motions for summary judgment for failure to exhaust

27

28   1
         Erroneously sued as “Severens.”
                                                         1
     Case 1:18-cv-01324-NONE-BAM Document 68 Filed 04/15/21 Page 2 of 2


 1   administrative remedies for May 11, 2021. (Id.)

 2          Currently before the Court is Defendants’ request for an extension of time to file an

 3   exhaustion motion for summary judgment, filed April 14, 2021. (ECF No. 67.) Defense counsel

 4   declares that she was assigned to defend this matter in mid-February, and believes there exists a

 5   good faith basis to file a motion for summary judgment regarding exhaustion. Counsel is

 6   contemporaneously working on responding to discovery recently propounded by Plaintiff.

 7   Counsel states that she does not have sufficient time before the current May 11, 2021 deadline to

 8   complete and file the motion, and requires additional time to prepare the motion and procure the

 9   necessary supporting witness declarations. Defendants therefore request a forty-five day

10   extension of time, up to and including June 25, 2021. (Id.)

11          Plaintiff has not yet had an opportunity to file a response, but the Court finds a response is

12   unnecessary. The motion is deemed submitted. Local Rule 230(l). The Court will also construe

13   the request as a motion to modify the existing discovery and scheduling order.

14          Having considered the request, the Court finds good cause to grant the requested

15   extension of the exhaustion summary judgment motion deadline. Fed. R. Civ. P. 16(b)(4). The

16   Court finds that Plaintiff will not be prejudiced by the extension granted here. No other deadlines

17   are extended by this order.

18          Accordingly, IT IS HEREBY ORDERED as follows:

19          1. Defendants’ request for extension of time to file motion for summary judgment re:

20               exhaustion, (ECF No. 67), is GRANTED; and
21          2. The deadline for filing motions for summary judgment for failure to exhaust

22               administrative remedies is extended from May 11, 2021 to June 25, 2021.

23
     IT IS SO ORDERED.
24

25      Dated:     April 15, 2021                             /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
